Exhibit 10.1

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

                                                                          
           X    UNITED STATES OF AMERICA    -against-    Cr. No.
    12-763                        

HSBC BANK USA, N.A. and

HSBC HOLDINGS PLC,

   Defendants.                                 
                                                     X   

DEFERRED PROSECUTION AGREEMENT

Defendant HSBC Bank USA, N.A., a federally chartered banking institution and
subsidiary of HSBC North America Holdings, Inc., and defendant HSBC Holdings
plc, a financial institution holding company organized under the laws of England
and Wales (collectively, “the HSBC Parties”), by their undersigned
representatives, pursuant to authority granted by the HSBC Parties’ Boards of
Directors, and the United States Department of Justice, Criminal Division, Asset
Forfeiture and Money Laundering Section, the United States Attorney’s Office for
the Eastern District of New York, and the United States Attorney’s Office for
the Northern District of West Virginia (collectively, the “Department”), enter
into this deferred prosecution agreement (the “Agreement”). The terms and
conditions of this Agreement are as follows:

 

1



--------------------------------------------------------------------------------

Criminal Information and Acceptance of Responsibility

1.      The HSBC Parties acknowledge and agree that the Department will file the
attached four-count criminal Information in the United States District Court for
the Eastern District of New York (“the Court”) charging the HSBC Parties with
(a) wilfully failing to maintain an effective anti-money laundering program, in
violation of Title 31, United States Code, Section 5318(h) and regulations
issued thereunder; (b) wilfully failing to conduct and maintain due diligence on
correspondent bank accounts held on behalf of foreign persons, in violation of
Title 31, United States Code, Section 5318(i) and regulations issued thereunder;
(c) wilfully violating and attempting to violate the Trading with the Enemy Act,
Title 50 United States Code Appendix Sections 3, 5, 16, and regulations issued
thereunder; and (d) wilfully violating and attempting to violate the
International Emergency Economic Powers Act, Title 50 United States Code
Sections 1702 and 1705, and regulations issued thereunder. In so doing, the HSBC
Parties: (a) knowingly waive their right to indictment on this charge, as well
as all rights to a speedy trial pursuant to the Sixth Amendment to the United
States Constitution, Title 18, United States Code, Section 3161, and Federal
Rule of Criminal Procedure 48(b); and (b) knowingly waive for purposes of this
Agreement any objection

 

2



--------------------------------------------------------------------------------

with respect to venue and consent to the filing of the Information, as provided
under the terms of this Agreement.

2.      The HSBC Parties admit, accept and acknowledge that they are responsible
for the acts of their officers, directors, employees, and agents as charged in
the Information, and as set forth in the Statement of Facts attached hereto as
Attachment A and incorporated by reference into this Agreement, and that the
allegations described in the Information and the facts described in Attachment A
are true and accurate. Should the Department pursue the prosecution that is
deferred by this Agreement, the HSBC Parties agree that they will neither
contest the admissibility of nor contradict the Statement of Facts in any such
proceeding, including any guilty plea or sentencing proceeding. Neither this
Agreement nor the criminal Information is a final adjudication of the matters
addressed in such documents.

Term of the Agreement

3.      This Agreement is effective for a period beginning on the date on which
the Information is filed and ending five (5) years from that date (the “Term”).
However, the HSBC Parties agree that, in the event the Department determines, in
its sole discretion, that the HSBC Parties have knowingly violated any provision
of this Agreement, an extension or extensions of the Term of the Agreement may
be imposed by the Department, in its sole discretion, for up

 

3



--------------------------------------------------------------------------------

to a total additional period of one year, without prejudice to the Department’s
right to proceed as provided in Paragraphs 16 through 19 below. Any extension of
the Agreement extends all terms of this Agreement for an equivalent period.
Conversely, in the event the Department finds, in its sole discretion, that the
provisions of this Agreement have been satisfied, the Term of the Agreement may
be terminated early.

Relevant Considerations

4.      The Department enters into this Agreement based on the individual facts
and circumstances presented by this case. Among the facts considered were the
following: (a) the HSBC Parties’ willingness to acknowledge and accept
responsibility for the actions of their officers, directors, employees, and
agents as charged in the Information and as set forth in the Statement of Facts;
(b) the HSBC Parties’ extensive remedial actions taken to date, which are
described in the Statement of Facts and Paragraph 5 below; (c) the HSBC Parties’
agreement to continue to enhance their anti-money laundering programs; (d) the
HSBC Parties’ agreement to continue to cooperate with the Department in any
ongoing investigation of the conduct of the HSBC Parties and their current or
former officers, directors, employees, agents and consultants, as provided in
Paragraph 6 below; (e) the HSBC Parties’ willingness to settle any and all civil
and criminal

 

4



--------------------------------------------------------------------------------

claims currently held by the Department for any act within the scope of the
Statement of Facts; and (f) the HSBC Parties’ cooperation with the Department,
including conducting multiple extensive internal investigations, voluntarily
making U.S. and foreign employees available for interviews, and collecting,
analyzing, and organizing voluminous evidence and information for the
Department.

5.      The HSBC Parties have taken, will take, and/or shall continue to adhere
to, the following remedial measures:

 

  a. HSBC North America has a new leadership team, including a new Chief
Executive Officer, General Counsel, Chief Compliance Officer, AML Director,
Deputy Chief Compliance Officer and Deputy Director of its Global Sanctions
program.

 

  b. As a result of its AML violations and program deficiencies, HSBC North
America and HSBC Bank USA “clawed back” deferred compensation (bonuses) for a
number of their most senior AML and compliance officers, to include the Chief
Compliance Officer, AML Director and Chief Executive Officer.

 

  c. In 2011, HSBC Bank USA spent $244 million on AML, approximately nine times
more than what it spent in 2009.

 

  d. In particular, HSBC Bank USA has increased its AML staffing from 92 full
time employees and 25 consultants as of January 2010 to approximately 880 full
time employees and 267 consultants as of May 2012.

 

  e.

HSBC Bank USA has reorganized its AML department to strengthen its reporting
lines and elevate its status

 

5



--------------------------------------------------------------------------------

  within the institution as a whole by (i) separating the Legal and Compliance
departments; (ii) requiring that the AML Director report directly to the Chief
Compliance Officer; and (iii) providing that the AML Director regularly report
directly to the Board and senior management about HSBC Bank USA’s Bank Secrecy
Act (“BSA”) and anti-money laundering (“AML”) program.

 

  f. HSBC Bank USA has revamped its KYC program and now treats HSBC Group
Affiliates as third parties that are subject to the same due diligence as all
other customers.

 

  g. HSBC Bank USA has implemented a new customer risk-rating methodology based
on a multifaceted approach that weighs the following factors: (1) the country
where the customer is located, (2) the products and services utilized by the
customer, (3) the customer’s legal entity structure, and (4) the customer and
business type.

 

  h. HSBC Bank USA has exited 109 correspondent relationships for risk reasons.

 

  i. HSBC Bank USA has a new automated monitoring system. The new system
monitors every wire transaction that moves through HSBC Bank USA. The system
also tracks the originator, sender and beneficiary of a wire transfer, allowing
HSBC Bank USA to look at its customer’s customer.

 

  j. HSBC Bank USA has made significant progress in remediating all customer KYC
files in order to ensure they adhere to the new AML policies discussed above and
plans to have completed remediation of 155,554 customers by December 2012.

 

  k. HSBC Bank USA has exited the Banknotes business.

 

  l. HSBC Bank USA has spent over $290 million on remedial measures.

 

6



--------------------------------------------------------------------------------

  m. HSBC Holdings also has a new leadership team, including a new CEO,
Chairman, Chief Legal Officer and Head of Global Standards Assurance.

 

  n. HSBC Group has simplified its control structure so that the entire
organization is aligned around 4 global businesses, 5 regional geographies, and
10 global functions. This allows HSBC Group to better manage its business and
communication, and better understand and address risks worldwide.

 

  o. Since January 2011, HSBC Group has begun to apply a more consistent global
risk appetite and as a result has sold 42 businesses and withdrawn from 9
countries.

 

  p. HSBC Group has undertaken to implement single global standards shaped by
the highest or most effective anti-money laundering standards available in any
location where the HSBC Group operates. This new policy will require that all
HSBC Group Affiliates will, at a minimum, adhere to U.S. anti-money laundering
standards.

 

  q. HSBC Group has elevated the Head of HSBC Group Compliance position to a
Group General Manager, which is one of the 50 most senior employees at HSBC
globally. HSBC Group has also replaced the individual serving as Head of HSBC
Group Compliance.

 

  r. The Head of HSBC Group Compliance has been given direct oversight over
every compliance officer globally, so that both accountability and escalation
now flow directly to and from HSBC Group Compliance.

 

  s. Eighteen of the top twenty-one most senior officers at HSBC Group are new
in post since the beginning of 2011.

 

  t.

Material or systemic AML control weaknesses at any affiliate that are reported
by the Regional and Global Business Compliance heads are now shared with all
other

 

7



--------------------------------------------------------------------------------

  Regional and Global Business Compliance heads facilitating horizontal
information sharing.

 

  u. The senior leadership team that attends HSBC Group Management Board
meetings is collectively and individually responsible for reviewing all of the
information presented at the meeting, as well as all written documentation
provided in advance of the meeting, and determining whether it affects their
respective entity or region. In addition, if an executive believes that
something occurring within his or her area of responsibility affects another
business or affiliate within HSBC Group, it is that executive’s responsibility
to seek out the executives from that business or affiliate and work to address
the issue.

 

  v. HSBC Group has restructured its senior executive bonus system so that the
extent to which the senior executive meets compliance standards and values has a
significant impact on the amount of the senior executive’s bonus, and failure to
meet those compliance standards and values could result in the voiding of the
senior executive’s entire year-end bonus.

 

  w. HSBC Group has commenced a review of all customer KYC files across the
entire Group. The first phase of this remediation will cost an estimated $700
million to complete over five years.

 

  x. HSBC Group will defer a portion of the bonus compensation for its most
senior officers, namely its Group General Managers and Group Managing Directors,
during the pendency of the deferred prosecution agreement, subject to EU and UK
legal and regulatory requirements.

 

  y.

HSBC Group has adopted a set of guidelines to be taken into account when
considering whether HSBC Group should do business in countries posing a
particularly high corruption/rule of law risk as well as limiting

 

8



--------------------------------------------------------------------------------

  business in those countries that pose a high financial crime risk.

 

  z. Under HSBC Group’s new global sanctions policy, HSBC Group will be
utilizing key Office of Foreign Assets Control (“OFAC”) and other sanctions
lists to conduct screening in all jurisdictions, in all currencies.

Upon the application of the HSBC Parties, the Corporate Compliance Monitor
(discussed infra at paragraphs 9-13) may modify, adjust, or discontinue any
remedial or compliance measure listed in this Agreement if the Monitor finds
that continuation of the measure is impractical, inconsistent with any
recommendation of the Monitor, or inadvisable for any other reason, subject to
Department approval.

Cooperation

6.      The HSBC Parties shall continue to cooperate fully with the Department
in any and all investigations, subject to applicable laws and regulations and
the attorney-client and attorney work product privileges. At the request of the
Department, the HSBC Parties shall also cooperate fully with other domestic or
foreign law enforcement authorities and agencies in any investigation of the
HSBC Parties or any of their present and former officers, directors, employees,
agents and consultants, or any other party. The HSBC Parties also agree that
they shall:

 

9



--------------------------------------------------------------------------------

  a. Use their good faith efforts to make available, at their cost, the HSBC
Parties’ current and former officers, directors, employees, agents and
consultants, when requested by the Department, to provide additional information
and materials concerning any and all investigation; to testify, including
providing sworn testimony before a grand jury or in a judicial proceeding; and
to be interviewed by law enforcement authorities. Cooperation under this
Paragraph shall include identification of witnesses who, to the knowledge of the
HSBC Parties, may have material information regarding these matters;

 

  b. Provide any information, materials, documents, databases, or transaction
data in the HSBC Parties’ possession, custody, or control, or in the possession
custody or control of any affiliate, wherever located, requested by the
Department in connection with the investigation or prosecution of any current or
former officers, directors, employees, agents and consultants;

 

  c. Continue to abide by the terms of the “Consent Cease and Desist Order”
entered with the Board of Governors of the Federal Reserve System, dated
October 4, 2010;

 

  d. Continue to abide by the terms of the “Consent Cease and Desist Order”
entered with the Office of the Comptroller of the Currency (“OCC”), dated
October 6, 2010;

 

  e. Abide by the terms of the “Consent Cease and Desist Order” entered with the
Board of Governors of the Federal Reserve System, dated December 11, 2012;

 

  f.

Continue to apply the OFAC sanctions list to the same extent as any United
Nations or European Union sanctions or freeze lists to United States Dollar
(“USD”) transactions, the acceptance of customers, and all USD cross-border
Society for Worldwide Interbank

 

10



--------------------------------------------------------------------------------

  Financial Telecommunications (“SWIFT”) incoming and outgoing messages
involving payment instructions or electronic transfer of funds;

 

  g. Except as otherwise permitted by United States law, not knowingly undertake
any USD cross-border electronic funds transfer or any other USD transaction for,
on behalf of, or in relation to any person or entity resident or operating in,
or the governments of, Iran, North Korea, Sudan (except for those regions and
activities exempted from the United States embargo by Executive Order
No. 13412), Syria or Cuba;

 

  h. Implement compliance procedures and training designed to ensure that the
HSBC Parties’ compliance officer in charge of sanctions is made aware in a
timely manner of any known requests or attempts by any entity (including, but
not limited to, the HSBC Parties’ customers, financial institutions, companies,
organizations, groups, or persons) to withhold or alter its name or other
identifying information where the request or attempt appears to be related to
circumventing or evading U.S. sanctions laws. The HSBC Parties’ Head of
Compliance, or his or her designee, shall report to the Department, in a timely
manner, the name and contact information, if available to the HSBC Parties, of
any entity that makes such a request;

 

  i. Maintain the electronic database of SWIFT Message Transfer payment messages
and all documents and materials produced by the HSBC Parties to the Department
as part of this investigation relating to USD payments processed during the
period from 2001 through 2007 in electronic format for a period of five years
from the date of this Agreement;

 

  j.

Notify the Department of any criminal, civil, administrative or regulatory
investigation or action of the Bank or its current directors, officers,
employees, consultants, representatives, and agents

 

11



--------------------------------------------------------------------------------

  related to the HSBC Parties’ compliance with U.S. sanctions laws, the HSBC
Parties’ involvement in money laundering, or the HSBC Parties’ anti-money
laundering program;

 

  k. Provide information, materials, and testimony as necessary or requested to
identify or to establish the original location, authenticity, or other basis for
admission into evidence of documents or physical evidence in any criminal or
judicial proceeding; and

 

  l. Develop and implement policies and procedures for mergers and acquisitions
requiring that the HSBC Parties conduct appropriate risk-based due diligence on
potential new business entities, including appropriate BSA and anti-money
laundering due diligence by legal, audit, and compliance personnel. If the HSBC
Parties discover inadequate anti-money laundering controls as part of their due
diligence of newly acquired entities or entities merged with the HSBC Parties,
it shall report such conduct to the Department as required in Attachment B to
this Agreement.

Forfeiture Amount

7.      As a result of the HSBC Parties’ conduct, including the conduct set
forth in the Statement of Facts, the parties agree the Department could
institute a civil and/or criminal forfeiture action against certain funds held
by the HSBC Parties and that such funds would be forfeitable pursuant to Title
18, United States Code, Sections 981 and 982. The HSBC Parties hereby
acknowledge that at least $881,000,000 was involved in transactions, in
violation of Title 18, United States Code,

 

12



--------------------------------------------------------------------------------

Sections 1956 and 1957; and that at least $375,000,000 was involved in
transactions in violation of Title 50, United States Code, Appendix, Sections 3,
5 and 16 and the regulations issued thereunder, or Title 50, United States Code,
Section 1705 and the regulations issued thereunder. In lieu of a criminal
prosecution and related forfeiture, the HSBC Parties hereby agree to pay to the
United States the sum of $1,256,000,000 (the “Forfeiture Amount”). The HSBC
Parties hereby agree the Forfeiture Amount shall be considered substitute res
for the purpose of forfeiture to the United States pursuant to Title 18, United
States Code, Sections 981 and 982, and the HSBC Parties release any and all
claims they may have to such funds. The HSBC Parties shall pay the Forfeiture
Amount plus any associated transfer fees within five (5) business days of the
date on which this Agreement is signed, pursuant to payment instructions as
directed by the Department in its sole discretion.

Conditional Release from Liability

8.      In return for the full and truthful cooperation of the HSBC Parties, and
their compliance with the other terms and conditions of this Agreement, the
Department agrees, subject to Paragraphs 16 through 19 below, not to use any
information related to the conduct described in the attached Statement of Facts
against the HSBC Parties or any of their corporate parents, subsidiaries,

 

13



--------------------------------------------------------------------------------

affiliates, predecessors, successors or assigns, in any criminal or civil case,
except: (a) in a prosecution for perjury or obstruction of justice; or (b) in a
prosecution for making a false statement. In addition, the Department agrees,
except as provided herein, that it will not bring any criminal case against the
HSBC Parties or any of their corporate parents, subsidiaries, affiliates,
predecessors, successors or assigns, related to the conduct described in the
attached Statement of Facts and the Information.

 

  a. This Paragraph does not provide protection against prosecution for conduct
not disclosed by the HSBC Parties to the Department prior to the date on which
this Agreement was signed, nor does it provide protection against prosecution
for any future involvement by the HSBC Parties in criminal activity, including
any future involvement in money laundering or any future failure to maintain an
effective anti-money laundering program.

 

  b. In addition, this Paragraph does not provide any protection against
prosecution of any present or former officers, directors, employees, agents and
consultants of the HSBC Parties for any violations committed by them, including
any conduct described in the Statement of Facts or any conduct disclosed to the
Department by the HSBC Parties.

 

  c.

Finally, other than transactions during the period set forth in the Statement of
Facts that have already been disclosed and documented to the United States, this
Paragraph does not provide any protection against prosecution of the HSBC
Parties, or any of their affiliates, successors, related companies, employees,

 

14



--------------------------------------------------------------------------------

  officers or directors, who knowingly and wilfully transmitted or approved the
transmission of funds that went to or came from persons or entities designated
by OFAC at the time of the transaction as Specially Designated Terrorists,
Specially Designated Global Terrorists, Foreign Terrorist Organizations, and
proliferators of Weapons of Mass Destruction (the “Special SDN Transactions”),
including transactions disclosed and documented to the United States that
occurred after January 1, 2008. Any prosecution related to the Special SDN
Transactions may be premised upon any information provided by or on behalf of
the HSBC Parties to the Department or any investigative agencies, whether prior
to or subsequent to this Agreement, or any leads derived from such information,
including the attached Statement of Facts.

Corporate Compliance Monitor

9.      Within sixty (60) calendar days of the filing of the Agreement and the
accompanying Information, or promptly after the Department’s selection pursuant
to Paragraph 10 below, HSBC Holdings agrees to retain an independent compliance
monitor (the “Monitor”). In particular, within thirty (30) calendar days after
the execution of this Agreement, and after consultation with the Department,
HSBC Holdings will propose to the Department a pool of three qualified
candidates to serve as the Monitor. If the Department, in its sole discretion,
is not satisfied with the candidates proposed, the Department reserves the right
to seek additional nominations from HSBC Holdings. The Monitor candidates shall
have, at a minimum, the following qualifications:

 

15



--------------------------------------------------------------------------------

  a. demonstrated expertise with respect to the BSA and other applicable U.S.
and U.K. anti-money laundering laws;

 

  b. experience designing and/or reviewing corporate compliance policies,
procedures and internal controls, including BSA and anti-money laundering
policies, procedures and internal controls;

 

  c. the ability to access and deploy resources as necessary to discharge the
Monitor’s duties as described in the Agreement; and

 

  d. sufficient independence from HSBC Holdings to ensure effective and
impartial performance of the Monitor’s duties as described in the Agreement.

10.      The Department retains the right, in its sole discretion, to accept or
reject any Monitor candidate proposed by HSBC Holdings, though HSBC Holdings may
express their preference(s) among the candidates. In the event the Department
rejects all proposed Monitors, HSBC Holdings shall propose another candidate
within ten (10) calendar days after receiving notice of the rejection. This
process shall continue until a Monitor acceptable to both parties is chosen. The
Department may also propose the names of qualified Monitor candidates for
consideration. The term of the monitorship, as set forth in Attachment B, shall
commence upon the Department’s acceptance of a Monitor candidate proposed by
HSBC Holdings. If the Monitor resigns or is otherwise unable to fulfill his or
her obligations as set out herein and Attachment B, HSBC Holdings shall

 

16



--------------------------------------------------------------------------------

within sixty (60) calendar days recommend a pool of three qualified Monitor
candidates from which the Department will choose a replacement.

11.      The Monitor will be retained by HSBC Holdings for a period of not less
than sixty (60) months from the date the Monitor is selected. The term of the
monitorship, including the circumstances that may support an extension of the
term, as well as the Monitor’s powers, duties, and responsibilities, will be as
set forth in Attachment B.

12.      HSBC Holdings agrees that it will not employ or be affiliated with the
Monitor for a period of not less than one year from the date on which the
Monitor’s term expires.

13.      The Monitor’s term shall be five (5) years from the date on which the
Monitor is retained by HSBC Holdings, subject to extension or early termination
as described in Paragraph 3.

Deferred Prosecution

14.      In consideration of: (a) the past and future cooperation of the HSBC
Parties described in Paragraph 6 above; (b) the HSBC Parties’ forfeiture,
totaling $1,256,000,000; and (c) the HSBC Parties’ implementation and
maintenance of remedial measures described in the Statement of Facts and
Paragraph 5 above, the Department agrees that any prosecution of the HSBC
Parties for conduct set forth in the Information or the attached Statement of

 

17



--------------------------------------------------------------------------------

Facts, and for the conduct that the HSBC Parties disclosed to the Department
prior to the signing of this Agreement, be and hereby is deferred for the Term
of this Agreement.

15.      The Department further agrees that if the HSBC Parties fully comply
with all of their obligations under this Agreement, the Department will not
continue the criminal prosecution against the HSBC Parties described in
Paragraph 1 and, at the conclusion of the Term, this Agreement shall expire.
Within thirty (30) days of the Agreement’s expiration, the Department shall seek
dismissal with prejudice of the criminal Information filed against the HSBC
Parties described in Paragraph 1.

Breach of the Agreement

16.      If, during the Term of this Agreement, the Department determines, in
its sole discretion, that the HSBC Parties have (a) committed any crime under
U.S. federal law subsequent to the signing of this Agreement, (b) at any time
provided in connection with this Agreement deliberately false, incomplete, or
misleading information, or (c) otherwise breached the Agreement, the HSBC
Parties shall thereafter be subject to prosecution for any federal criminal
violation of which the Department has knowledge, including the charges in the
Information described in Paragraph 1, which may be pursued by the Department in
the United States District Court for the Eastern District of New York or any
other appropriate venue.

 

18



--------------------------------------------------------------------------------

Any such prosecution may be premised on information provided by the HSBC
Parties. Any such prosecution that is not time-barred by the applicable statute
of limitations on the date of the signing of this Agreement may be commenced
against the HSBC Parties notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the expiration of the Term
plus one year. Thus, by signing this Agreement, the HSBC Parties agree the
statute of limitations with respect to any such prosecution that is not
time-barred on the date of the signing of this Agreement shall be tolled for the
Term plus one year.

17.      In the event the Department determines the HSBC Parties have breached
this Agreement, the Department agrees to provide the HSBC Parties with written
notice of such breach prior to instituting any prosecution resulting from such
breach. The HSBC Parties shall, within thirty (30) days of receipt of such
notice, have the opportunity to respond to the Department in writing to explain
the nature and circumstances of such breach, as well as the actions the HSBC
Parties have taken to address and remediate the situation, which explanation the
Department shall consider in determining whether to institute a prosecution.

18.      In the event the Department determines the HSBC Parties have breached
this Agreement: (a) all statements made by or on behalf of the HSBC Parties to
the Department or to the Court,

 

19



--------------------------------------------------------------------------------

including the attached Statement of Facts, and any testimony given by the HSBC
Parties before a grand jury, a court, or any tribunal, whether prior or
subsequent to this Agreement, and any leads derived from such statements or
testimony, shall be admissible in evidence in any and all criminal proceedings
brought by the Department against the HSBC Parties; and (b) the HSBC Parties
shall not assert any claim under the United States Constitution, Rule 11(f) of
the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of
Evidence, or any other federal rule that statements made by or on behalf of the
HSBC Parties prior or subsequent to this Agreement, or any leads derived
therefrom, should be suppressed. The decision whether conduct or statements of
any current director or employee, or any person acting on behalf of, or at the
direction of, the HSBC Parties will be imputed to the HSBC Parties for the
purpose of determining whether the HSBC Parties have violated any provision of
this Agreement shall be in the sole discretion of the Department.

19.      The HSBC Parties acknowledge the Department has made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if the HSBC Parties breach this Agreement and this matter proceeds
to judgment. The HSBC Parties further acknowledge that any such sentence is
solely within the

 

20



--------------------------------------------------------------------------------

discretion of the Court and that nothing in this Agreement binds or restricts
the Court in the exercise of such discretion.

Sale or Merger of HSBC Parties

20.      The HSBC Parties agree that in the event they sell, merge, or transfer
all or substantially all of their business operations as they exist as of the
date of this Agreement, whether such sale is structured as a sale, asset sale,
merger, or transfer, it shall include in any contract for sale, merger, or
transfer a provision binding the purchaser, or any successor in interest
thereto, to the obligations described in this Agreement.

Public Statements by HSBC Parties

21.      The HSBC Parties expressly agree that they shall not, through present
or future attorneys, officers, directors, employees, agents or any other person
authorized to speak for the HSBC Parties make any public statement, in
litigation or otherwise, contradicting the acceptance of responsibility by the
HSBC Parties set forth above or the facts described in the attached Statement of
Facts. Any such contradictory statement shall, subject to cure rights of the
HSBC Parties described below, constitute a breach of this Agreement, and the
HSBC Parties thereafter shall be subject to prosecution as set forth in
Paragraphs 16-19 of this Agreement. The decision whether any public statement by
any such person contradicting a fact contained in the Statement of Facts will be

 

21



--------------------------------------------------------------------------------

imputed to the HSBC Parties for the purpose of determining whether they have
breached this Agreement shall be at the sole discretion of the Department. If
the Department determines that a public statement by any such person contradicts
in whole or in part a statement contained in the Statement of Facts, the
Department shall so notify the HSBC Parties, and the HSBC Parties may avoid a
breach of this Agreement by publicly repudiating such statement(s) within five
(5) business days after notification. The HSBC Parties shall be permitted to
raise defenses and to assert affirmative claims in other proceedings relating to
the matters set forth in the Statement of Facts provided that such defenses and
claims do not contradict, in whole or in part, a statement contained in the
Statement of Facts. This Paragraph does not apply to any statement made by any
present or former officer, director, employee, or agent of the HSBC Parties in
the course of any criminal, regulatory, or civil case initiated against such
individual, unless such individual is speaking on behalf of the HSBC Parties.
Subject to this paragraph, the HSBC Parties retain the ability to provide
information or take legal positions in litigation or other regulatory
proceedings in which the Department or the New York County District Attorney’s
Office is not a party.

22.      The HSBC Parties agree that if it or any of its direct or indirect
subsidiaries or affiliates issues a press release or

 

22



--------------------------------------------------------------------------------

holds any press conference in connection with this Agreement, the HSBC Parties
shall first consult the Department to determine (a) whether the text of the
release or proposed statements at the press conference are true and accurate
with respect to matters between the Department and the HSBC Parties; and
(b) whether the Department has no objection to the release.

23.      The Department agrees, if requested to do so, to bring to the attention
of governmental and other debarment authorities the facts and circumstances
relating to the nature of the conduct underlying this Agreement, and the nature
and quality of the HSBC Parties’ cooperation and remediation. By agreeing to
provide this information to debarment authorities, the Department is not
agreeing to advocate on behalf of the HSBC Parties, but rather is agreeing to
provide facts to be evaluated independently by the debarment authorities.

Limitations on Binding Effect of Agreement

24.      This Agreement is binding on the HSBC Parties and the Department, but
specifically does not bind any other federal agencies, or any state, local or
foreign law enforcement or regulatory agencies, or any other authorities,
although the Department will bring the cooperation of the HSBC Parties and their
compliance with their other obligations under this Agreement to the attention of
such agencies and authorities if requested to do so

 

23



--------------------------------------------------------------------------------

by the HSBC Parties. Specifically, this Agreement does not bind the Tax Division
or the Fraud Section of the Criminal Division of the United States Department of
Justice. This Agreement does not bind any affiliates or subsidiaries of HSBC
Holdings plc, other than those that are parties to this Agreement, but is
binding on HSBC Holdings plc itself. To the extent HSBC Holdings plc’s
compliance with this Agreement requires it, HSBC Holdings plc agrees to ensure
that its wholly-owned subsidiaries, and any successors and assigns, comply with
the requirements and obligations set forth in this Agreement, to the full extent
permissible under locally applicable laws and regulations, and the instructions
of local regulatory agencies.

Complete Agreement

25.      This Agreement sets forth all the terms of the agreement between the
HSBC Parties and the Department. No amendments, modifications or additions to
this Agreement shall be valid unless they are in writing and signed by the
Department, the attorneys for the HSBC Parties and a duly authorized
representative of the HSBC Parties.

 

24



--------------------------------------------------------------------------------

FOR HSBC Bank USA, N.A. and HSBC Holdings plc:

 

Date: December 10, 2012     By:   /s/ Stuart A. Alderoty       Stuart A.
Alderoty       Senior Executive Vice President       and General Counsel      
HSBC Bank USA, N.A. Date: December 10, 2012     By:   /s/ Marc Moses       Marc
Moses       Group Chief Risk Officer       HSBC Holdings plc Date: December 10,
2012     By:   /s/ David N. Kelley       David N. Kelley       Anirudh Bansal  
    Cahill Gordon & Reindel LLP Date: December 10, 2012     By:   /s/ Samuel W.
Seymour       Samuel W. Seymour       Alexander J. Willscher       Sullivan &
Cromwell LLP

 

25



--------------------------------------------------------------------------------

FOR THE DEPARTMENT OF JUSTICE:

 

    LANNY BREUER     ASSISTANT ATTORNEY GENERAL     LORETTA E. LYNCH     UNITED
STATES ATTORNEY     Eastern District of New York Date: 12/11/2012     BY:   /s/
Alexander A. Solomon       Alexander A. Solomon       Daniel S. Silver      
Assistant United States Attorneys     JAIKUMAR RAMASWAMY     Chief, Asset
Forfeiture and Money       Laundering Section Criminal Division     United
States Department of Justice Date: 12/11/2012     BY:   /s/ Joseph K. Markel    
  Joseph K. Markel       Craig M. Timm       Trial Attorneys       Asset
Forfeiture and Money       Laundering Section     WILLIAM J. IHLENFELD II    
UNITED STATES ATTORNEY     Northern District of West Virginia Date: 12/11/2012  
  BY:   /s/ Michael Stein       Michael Stein       Assistant United States
Attorney

 

26



--------------------------------------------------------------------------------

BANK OFFICER’S CERTIFICATE

I have read this Agreement and carefully reviewed every part of it with outside
counsel for HSBC Bank USA, N.A. (the “Bank”). I understand the terms of this
Agreement and voluntarily agree, on behalf of the Bank, to each of its terms.
Before signing this Agreement, I consulted outside counsel for the Bank. Counsel
fully advised me of the rights of the Bank, of possible defenses, and of the
consequences of entering into this Agreement.

I have carefully reviewed the terms of this Agreement with the Board of
Directors of the Bank. I have advised and caused outside counsel for the Bank to
advise the Board of Directors fully of the rights of the Bank, of possible
defenses, and of the consequences of entering into the Agreement.

No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of the Bank, in any way to enter
into this Agreement.

I am also satisfied with outside counsel’s representation in this matter. I
certify that I am the Senior Executive Vice President and General Counsel for
the Bank and that I have been duly authorized by the Bank to execute this
Agreement on behalf of the Bank.

 

27



--------------------------------------------------------------------------------

Nothing in this Certificate is intended nor shall it be deemed as a waiver by
the Bank of the attorney-client privilege or work product protection.

Date: December 10, 2012

 

  HSBC Bank USA, N.A. By:   /s/ Stuart A. Alderoty   Stuart A. Alderoty   Senior
Executive Vice President   and General Counsel   HSBC Bank USA, N.A.

 

28



--------------------------------------------------------------------------------

COMPANY OFFICER’S CERTIFICATE

I have read this Agreement and carefully reviewed every part of it with outside
counsel for HSBC Holdings plc (the “Company”). I understand the terms of this
Agreement and voluntarily agree, on behalf of the Company, to each of its terms.
Before signing this Agreement, I consulted outside counsel for the Company.
Counsel fully advised me of the rights of the Company, of possible defenses, and
of the consequences of entering into this Agreement.

I have carefully reviewed the terms of this Agreement with the Board of
Directors of the Company. Internal and External counsel have advised the Board
of Directors fully of the rights of the Company, of possible defenses, and of
the consequences of entering into the Agreement.

No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of the Company, in any way to
enter into this Agreement.

I am also satisfied with outside counsel’s representation in this matter. I
certify that I am the Group Chief Risk Officer for the Company and that I have
been duly authorized by the Company to execute this Agreement on behalf of the
Company.

 

29



--------------------------------------------------------------------------------

Nothing in this Certificate is intended nor shall it be deemed as a waiver by
the Company of the attorney-client privilege or work product protection.

Date: December 10, 2012

 

  HSBC Holdings plc By:   /s/ Marc Moses   Marc Moses   Group Chief Risk Officer
  HSBC Holdings plc

 

30



--------------------------------------------------------------------------------

CERTIFICATE OF COUNSEL

I am counsel for HSBC Bank USA, N.A. and HSBC Holdings plc (collectively, the
“Bank”) in the matter covered by this Agreement. In connection with such
representation, I have examined relevant Bank documents and have discussed the
terms of this Agreement with the Bank’s Boards of Directors. Based on our review
of the foregoing materials and discussions, I am of the opinion that the
representatives of the Bank have been duly authorized to enter into this
Agreement on behalf of the Bank and that this Agreement has been duly and
validly authorized, executed, and delivered on behalf of the Bank and is a valid
and binding obligation of the Bank. Further, I have carefully reviewed the terms
of this Agreement with the Boards of Directors of the Bank and the Senior
Executive Vice President and General Counsel for HSBC Bank USA, N.A., and the
Group Chief Risk Officer for HSBC Holdings plc. I have fully advised them of the
rights of the Bank, of possible defenses, and of the consequences of entering
into this Agreement. To my knowledge, the decision of the Bank to enter into
this Agreement, based on the authorization of the Boards of Directors, is an
informed and voluntary one.

Nothing in this Certificate is intended nor shall it be deemed as a waiver by
the Bank of the attorney-client privilege or work product protection.

 

31



--------------------------------------------------------------------------------

Date: December 10, 2012

 

By:   /s/ David N. Kelley   David N. Kelley   Anirudh Bansal   Cahill Gordon &
Reindel LLP   Counsel for HSBC Bank USA, N.A. and HSBC Holdings plc By:   /s/
Samuel W. Seymour   Samuel W. Seymour   Alexander J. Willscher   Sullivan &
Cromwell LLP   Counsel for HSBC Bank USA, N.A. and HSBC Holdings plc

 

32